Citation Nr: 0217856	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  92-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
May 1971.  The veteran also served on active duty for 
training on July 7, 1982, March 15, 1985, and from August 
8 to September 5, 1988, in United States Army Reserves.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the veteran's claim 
of entitlement to service connection for a low back 
disorder.   

In February 1993 and August 1997, the Board remanded this 
matter to the RO for further development.  This appeal has 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran served on confirmed active duty for 
training (ACDUTRA) on July 7, 1982, March 15, 1985, and 
from August 8 to September 5, 1988.  

2.  The evidence does not show that the veteran's low back 
disorder was incurred in or aggravated during ACDUTRA or 
inactive duty training in June 1976.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated 
during active duty for training or inactive duty for 
training in June 1976.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The appellant filed a claim for 
service connection for a low back disorder in March 1989, 
and there is no issue as to the provision of a form or 
completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant was provided a copy 
of the January 1992 rating action, which denied his claim 
for service connection and summarized the evidence then of 
record.  In February 1992, VA informed the veteran that he 
could submit evidence showing that he had a disorder and 
that the disorder was incurred in or aggravated by service 
or was treated within one year after service.  The April 
1992 statement of the case and May 1992 supplemental 
statement of the case identified the evidence then of 
record.  

In February 1993, the Board remanded this matter for 
further development including verification of the 
veteran's periods of service and to obtain medical 
evidence that may be pertinent to the claim.  The RO was 
also directed to provide the veteran the laws and 
regulations pertaining to his claim.  In July 1995, VA 
informed the veteran that efforts to obtain dates of 
service from his reserve unit had failed; the veteran was 
requested to try to obtain this evidence.  

In the August 1997 Remand, the Board noted evidence that 
may be pertinent to the appellant's claim, issued 
directives to obtain that evidence, and directed the RO to 
schedule the appellant for a VA examination.  In letters 
dated in August 1993 and September 1997, VA requested the 
veteran to submit the names and addresses of any medical 
providers from whom he received treatment for his back 
subsequent to his reported back injury.  The veteran was 
also requested to complete release of information forms 
for specified healthcare providers.  Also in September 
1997, the veteran was requested to provide medical records 
associated with workers' compensation or unemployment 
compensation claim.  

In June and December 1997 supplemental statements of the 
case, the appellant was advised of the evidence of record 
and the laws and regulations pertinent to his claim.  In 
February 2002, VA notified the appellant of VA's and his 
responsibilities and duty to assist in providing and 
obtaining evidence to support the appellant's claim in 
accordance with the VCAA.  Specifically, the appellant was 
informed that it was VA's responsibility to assist him in 
obtaining evidence to support his claim including medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that it was his 
responsibility to provide additional medical evidence not 
previously considered in regards to his claim of 
entitlement to service connection for a low back disorder.  
In a supplemental statement of the case dated in August 
2002, VA reiterated the duty to assist requirements of the 
VCAA and advised the veteran of the evidence of record and 
the laws and regulations pertinent to his claim.  VA has 
discharged its duty to notify the appellant of the 
evidence and information necessary to substantiate his 
claim, and of the respective responsibilities with respect 
to obtaining or presenting evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant's service medical 
records, reserve medical records, VA medical records, 
Social Security Administration (SSA) records, and Workers' 
Compensation records are of record.  VA has discharged its 
duty to obtain evidence on the appellant's behalf.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in September 2000 and August 2001.  The 
examination reports contained adequate clinical findings 
and opinions pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of 
a failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the appellant of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110 (West Supp. 
2002) ; 38 C.F.R. § 3.6; Paulson v. Brown, 7 Vet. App. 466 
(1995); Brooks v. Brown, 5 Vet. App. 484 (1993); 
VAOPGCPREC 86-90-1990.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed a back disorder as a 
result of accidental while he was on active duty in June 
1976.  The record reflects that the veteran served in the 
United States Army Reserves from June 1971 to August 1995; 
however, the only verified periods of active duty for 
training are on July 7, 1982, March 15, 1985, and from 
August 8 to September 5, 1988.  While the veteran's 
reserve duty may certainly have included periods of 
inactive duty training, there is no verification of such.  
The Board notes that numerous efforts were made to obtain 
a complete verification of the veteran's periods of 
service.  
There is no record of reserve medical records during the 
period of June 1976 reflecting a back disorder.  

VA outpatient treatment medical records dated from August 
1976 to November 1977 are negative for complaints, 
findings, or diagnoses pertaining to a back disorder.  

Reserve medical records dated in July 1979 reflect that 
the veteran reported a history of back strain that 
occurred three years ago.  A history of fracture was 
noted.  The diagnosis was lumbosacral strain.  A sick slip 
dated in July 1979 reflects that the back pain occurred in 
the line of duty.  

VA outpatient treatment records dated in March 1986 
reflect that the veteran was seen for recurrent low back 
pain which was of a 10-year duration.  X-rays of the 
lumbosacral spine in March 1986 were essentially negative.  

Subsequent VA and private medical records dated in 1988 
reflect that the veteran was seen for recurring low back 
pain.  These records reflect that the veteran primarily 
asserted the onset of his back disorder in 1976 while on 
active duty for training.  These records also show that 
the veteran had a number of employment related injuries.  

A Workers' Compensation document dated in March 1988 
reflects that the veteran incurred an injury to his back 
while working (in March 1988).  He was unloading 
merchandise and developed a sharp pain in his back.  The 
attending physician's report revealed a diagnosis of 
lumbosacral sprain and muscle spasm.  

Reserve medical records beginning in June 1989 reflect 
that the veteran was seen for recurrent back problems.  On 
June 14, 1989, it was noted that the veteran was on 
reserve duty and that he complained of back pain after 
lifting an object.  The veteran denied trauma. Diagnoses 
included spastic scoliosis with severe muscle spasm and 
back spasm.  

In March 1990, the veteran had a work-related back injury.  
While driving a truck for about three days, the veteran 
strained his lower back from the bumps and jumping of the 
truck.  

Private medical records dated in March and April 1990 
reflect that the veteran complained of low back pain of a 
20-year duration, beginning in 1971.  There was no history 
of trauma or injury to the veteran's back responsible for 
his pain.  It was that veteran's occupation as a truck 
driver and episodes of lifting were responsible for his 
back disorder.  In March 1990, the examiner felt that the 
veteran's back discomforts may be associated with spina 
bifida, a congenital disorder.  X-rays of the back dated 
in March 1990 revealed spina bifida occulta present at S1.  
No other abnormalities were seen.  In April 1990, the 
examiner felt that clinical findings were associated with 
a nerve root irritation.  However, a computed tomography 
(CT) of the spine did not show a herniated disc, and there 
was no evidence of nerve root compression.  

Subsequent private, VA, and reserve medical records 
reflect continued treatment for low back pain and lumbar 
strain.  Private X-rays of the lumbosacral spine dated in 
October 1993 revealed spondylosis.  

The record reflects that the veteran was awarded Workers' 
Compensation in 1993 for injuries to his back that 
occurred in 1990.  At a June 1992 independent medical 
examination associated with the Workers' Compensation 
matter, the veteran reported that while on training in 
June 1976 he injured his back and was placed on bed rest 
for the remainder of the time involved.  The veteran 
reported work related injuries in March and July 1988, 
injuries in July 1988 associated with active duty for 
training, and injuries in November 1989 and March 1990 
associated with employment with the Coast Guard.  At the 
conclusion of an examination of the back, the examiner 
diagnosed the veteran as having painful low back syndrome 
without evidence of radiculopathy.  The doctor opined that 
the veteran's back disorder was directly related to his 
industrial injury in March 1990 by way of aggravation of a 
preexisting low back syndrome.  

He was also awarded Social Security Administration (SSA) 
disability benefits in 1995 primarily for lumbar 
radiculopathy.  In reaching that determination SSA relied 
on VA outpatient treatment records and private medical 
records.  At a neurological examination dated in October 
1993, the veteran stated that he injured his back in 1976 
while performing exercises, that he had a lumbosacral 
sprain, and that he re-injured his back in 1984.  

A CT of the lumbosacral spine dated in July 1995 revealed 
broad base posterior bulging disc at L5-S1.  The report of 
a VA examination dated in May 1997 revealed that the 
veteran was diagnosed as having clinical left L4 
radiculopathy, left L4-L5 herniated nucleus pulposus by CT 
scan and magnetic resonance image.  The examiner opined 
that the evidence was insufficient to establish etiology 
of the veteran's back disorder in service with the 
reserves since the veteran first reported low back pain in 
1988, 12 years after the incident in the reserves.  

In this matter the veteran asserts that he developed a low 
back disorder as a result of ACDUTRA in June 1976.  The 
evidence clearly establishes that the veteran has a 
current low back disorder.  However, the veteran is not 
competent to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence does not support the veteran's claim that he 
developed a back disorder as a result of service in 1976.  
As an initial matter, the evidence does not establish that 
the veteran served on active duty for training in June 
1976, and there is no medical evidence of pathology or 
complaints pertaining to a back injury in June 1976.  
Furthermore, VA medical records as early as August 1976, a 
few months after the alleged incident, do not reflect 
complaints pertaining to a back disorder.  

Moreover, there is no medical opinion establishing that 
the veteran's back disorder is related to active duty for 
training or inactive duty for training in June 1976.  The 
VA examiner in May 1997 essentially opined that the 
evidence was not sufficient to establish that the 
veteran's back disorder is related to the alleged incident 
in service in 1976.  The Board notes that the examiner was 
incorrect as to 1988 being the date in which the veteran 
was first seen for back problems, whereas, the evidence 
shows that he first reported having back problems in 1979.  
However, the evidence is consistent with the fact that the 
veteran's back disorder was not caused by an injury in 
1976. 

The Board recognizes that the veteran was awarded Workers' 
Compensation and SSA disability benefits because of his 
back disorder.  However, this evidence establishes that 
the veteran was awarded such compensation due to work-
related injuries.  

Having reviewed the medical evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disorder.  Because the evidence is not evenly balanced, 
the rule affording the veteran the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 


ORDER

Service connection for a low back disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

